Order entered September 2, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01099-CR

                 ANTOINE DOMINIC POWELL II, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-75327-P

                                      ORDER

      Before the Court is the State’s August 28, 2020 second motion for extension

of the time to file the State’s brief. The State has tendered its brief for filing. We

GRANT the State’s motion and ORDER the State’s brief filed as of the date of

this order.


                                              /s/   LANA MYERS
                                                    JUSTICE